DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2 June 2020 and 10 June 2021 are being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al. (Foreign Reference DE102009000638A1, included in the IDS). 
Regarding claim 10, Werner teaches a method for adapting a steering feel for a driver of a vehicle at an input element of the vehicle, the vehicle including a steer-by-wire steering system (Werner: Para. 3; so-called steer-by-wire (SbW) steering system, a target steering torque is determined, which is applied to a steering means, for example a steering wheel, around that applied by the driver to counteract force or to support the force applied by the driver), the method comprising: creating a reference model of the steering feel (Werner: Para. 38; the transmitted torques are superimposed, for example by addition, and the target steering torque torTB is generated in this way).
Werner doesn’t explicitly teach selecting scaling factors for the reference model such that at least one of (i) the steering feel and (ii) characteristics of the steering feel remain constant for different steering ratios. 
However, Werner is deemed to disclose an equivalent teaching. Werner includes multiple components representing different features that would change the steering feel for the driver (Werner: Para. 3, 8). Werner includes multiplying each individual torque component by an individualized factor to include its impact on the overall calculated target torque. The prior art achieves this effect by increasing or decreasing the factor for each component so that the contributions of the individual components will be automatically predetermined as a function of a predetermined driving mode (Werner: Para. 13). Werner’s torque components and factors to create different driving modes would create a reference torque model for a steering feel for a sporty driving mode (Werner: Para. 13).
It would have been obvious to one of ordinary skill as of the effective filing date to have select scaling factors for a reference model so that the steering feel remains constant for different steering raitios in order to give the driver a driving experience that corresponds to the current driving situation (Werner: Para. 3).
adapting the steering feel using the scaling factors (Werner: Para. 3-4, 32, 38; a target steering torque is determined, which is applied to a steering means; an electric motor or an electromechanical servo unit is activated or regulated in such a way that the target steering torque corresponding to the desired target manual torque is set; the transmitted torques are superimposed, for example by addition, and the target steering torque torTB is generated in this way).
Regarding claim 11, Werner teaches the method as claimed in claim 10, the creating the reference further comprising: creating the reference model with components including at least one of (i) a basic steering torque component having as input variables toothed bar force and vehicle speed, (ii) an active return component having as input variables steering wheel angle, driver torque, and vehicle speed, (iii) a damping component having as input variables steering wheel angular velocity, driver torque, and vehicle speed, (iv) a hysteresis component having as input variables steering wheel angular velocity, driver torque, and vehicle speed, and (v) an inertia component having as input variables steering wheel angular acceleration, driver torque, and vehicle speed (Werner: Para. 8-12; the target steering torque is formed as a function of individual components, the individual components including at least a basic steering torque, a damping torque, a hysteresis torque and a central torque; basic steering torque is determined as a function of an externally acting force, for example the so-called rack force or a transverse acceleration determined by means of a suitable sensor, and as a function of a vehicle speed).
Regarding claim 12, Werner teaches the method as claimed in claim 11, the selecting the scaling factors further comprising: selecting the scaling factors for all components of the reference model based on a ratio of a reference ratio and an instantaneous ratio (Werner: Para. 13, 38; the influence of the individual components on the entire target steering torque can be specified or regulated; the transmitted torques are superimposed, for example by addition, and the target steering torque torTB is generated in this way).
Regarding claim 13, Werner teaches the method as claimed in claim 11, the selecting the scaling factors further comprising: selecting the scaling factors based on at least one of (i) one of a reference basic steering torque and an instantaneous basic steering torque, (ii) one of a reference active return and an instantaneous active return, (iii) one of a reference damping and an instantaneous damping, (iv) one of a reference hysteresis and an instantaneous hysteresis, and (v) one of a reference inertia and an instantaneous inertia (Werner: Para. 13; the influence of the individual components on the entire target steering torque can be specified or regulated).
Regarding claim 14, Werner teaches the method as claimed in claim 13, the adapting the steering feel further comprising: determining a setpoint steering feel as equal to a sum of (i) a product of the basic steering torque component and a first scaling factor of the scaling factors (Werner: Para. 8, 13, 38; multiplying each individual component by a factor; the transmitted torques are superimposed, for example by addition, and the target steering torque torTB is generated in this way; basic steering torque is determined as a function of an externally acting force, for example the so-called rack force or a transverse acceleration determined by means of a suitable sensor, and as a function of a vehicle speed), (ii) a product of the active return component and a second scaling factor of the scaling factors (Werner: Para. 12, 13; , (iii) a product of the damping component and a third scaling factor of the scaling factors (Werner: Para. 10, 13, 36; multiplying each individual component by a factor; damping torque is determined as a function of a steering speed, for example a steering wheel speed, and the vehicle speed), (iv) a product of the hysteresis component and a fourth scaling factor of the scaling factors (Werner: Para. 11, 13, 37; multiplying each individual component by a factor; hysteresis torque is determined as a function of the current steering speed and the current vehicle speed).
Werner doesn’t explicitly teach (v) a product of the inertia component and a fifth scaling factor of the scaling factors.
However, Werner is deemed to disclose an equivalent teaching. Werner includes multiplying each individual torque component by an individualized factor to include its impact on the overall calculated target torque (Werner: Para. 13). The inertia component based on the steering wheel angular acceleration, driver torque, and vehicle speed which are the same inputs for the active return component. Werner teaches and active return component based on the steering wheel angular acceleration, driver torque, and vehicle speed (Werner: Para. 12). Werner includes multiple components representing different features that would change the steering feel for the driver (Werner: Para. 3, 8). It would be obvious to one of ordinary skill in the art as of the effective filing date to include one or more components that are based on the steering wheel angular acceleration, driver torque and vehicle speed. The prior art’s active return component would be very similar to the claimed inertia component.

Regarding claim 15, Werner teaches the method as claimed in claim 14, the selecting the scaling factors further comprising at least one of: determining the first scaling factor as equal to the one of the reference basic steering torque and the instantaneous basic steering torque; determining the second scaling factor as equal to the one of the reference active return and the instantaneous active return; determining the third scaling factor as equal to the one of the reference damping and the instantaneous damping; determining the fourth scaling factor as equal to the one of the reference hysteresis and the instantaneous hysteresis; and determining the fifth scaling factor as equal to the one of the reference inertia and the instantaneous inertia (Werner: Para. 9, 13, 38; multiplying each individual component by a factor;  basic steering torque thus generates a basic steering force level; the transmitted torques are superimposed, for example by addition, and the target steering torque torTB is generated in this way).
Regarding claim 16, Werner teaches the method as claimed in claim 10, wherein the input element is a steering wheel (Werner: Para. 4; steering wheel).
Regarding claim 17, Werner teaches a controller for adapting a steering feel for a driver of a vehicle at an input element of the vehicle, the controller being part of a steering system of the vehicle, the controller comprising: a processor configured to: create a reference model of the steering feel (Werner: Para. 38; the transmitted torques 
Werner doesn’t explicitly teach select scaling factors for the reference model such that at least one of (i) the steering feel and (ii) characteristics of the steering feel remain constant for different steering ratios.
However, Werner is deemed to disclose an equivalent teaching. Werner includes multiple components representing different features that would change the steering feel for the driver (Werner: Para. 3, 8). Werner includes multiplying each individual torque component by an individualized factor to include its impact on the overall calculated target torque. The prior art achieves this effect by increasing or decreasing the factor for each component so that the contributions of the individual components will be automatically predetermined as a function of a predetermined driving mode (Werner: Para. 13). Werner’s torque components and factors to create different driving modes would create a reference torque model for a steering feel for a sporty driving mode (Werner: Para. 13).
It would have been obvious to one of ordinary skill as of the effective filing date to have select scaling factors for a reference model so that the steering feel remains constant for different steering raitios in order to give the driver a driving experience that corresponds to the current driving situation (Werner: Para. 3).
In the following limitation, Werner teaches adapt the steering feel using the scaling factors (Werner: Para. 13; the influence of the individual components on the entire target steering torque can be specified or regulated).
claim 18, Werner teaches a steering system for a vehicle, the steering system comprising:  a controller configured to adapt a steering feel for a driver of the vehicle at an input element of the vehicle (Werner: Para. 3-4, 19, 25; a target steering torque is determined, which is applied to a steering means; an electric motor or an electromechanical servo unit is activated or regulated in such a way that the target steering torque corresponding to the desired target manual torque is set), the controller having a processor configured to: create a reference model of the steering feel (Werner: Para. 38; the transmitted torques are superimposed, for example by addition, and the target steering torque torTB is generated in this way).
Werner doesn’t explicitly teach select scaling factors for the reference model such that at least one of (i) the steering feel and (ii) characteristics of the steering feel remain constant for different steering ratios.
However, Werner is deemed to disclose an equivalent teaching. Werner includes multiple components representing different features that would change the steering feel for the driver (Werner: Para. 3, 8). Werner includes multiplying each individual torque component by an individualized factor to include its impact on the overall calculated target torque. The prior art achieves this effect by increasing or decreasing the factor for each component so that the contributions of the individual components will be automatically predetermined as a function of a predetermined driving mode (Werner: Para. 13). Werner’s torque components and factors to create different driving modes would create a reference torque model for a steering feel for a sporty driving mode (Werner: Para. 13).

In the following limitation, Werner teaches adapt the steering feel using the scaling factors (Werner: Para. 3-4, 32, 38; a target steering torque is determined, which is applied to a steering means; an electric motor or an electromechanical servo unit is activated or regulated in such a way that the target steering torque corresponding to the desired target manual torque is set; the transmitted torques are superimposed, for example by addition, and the target steering torque torTB is generated in this way).
Regarding claim 19, Werner teaches the steering system as claimed in claim 18, wherein the steering system includes one of (i) a central controller and (ii) a single-wheel controller (Werner: Para. 19, 25; a computer program which can be run on a control device for controlling a steering device in a vehicle and in particular on a microprocessor in the control device and is programmed to execute the method).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yao et al. US Publication Number 2004/0039507 A1 teaches comparing steering torque to a steering model and adjusting a feedback steering torque due to the deviation.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663				/ADAM D TISSOT/                                                                            Primary Examiner, Art Unit 3663